DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 24.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system.)

The disclosure is objected to because of the following informalities: There is no brief description of Figure 12.  
Appropriate correction is required.
Claim Objections
Claim 60 is objected to because of the following informalities:  in line 1, “wherein attaching” should be “wherein the attaching”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 70-72 and 74-77 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 70 it is unclear what is being referenced as “a stop formation” and how the stop formation is to be structured and arranged. In claim 71 it is unclear how the how the region is structured or arranged to be configured to engage the first article as claimed. In claims 74 and 75 it is unclear if the connecting device, first article and securing arrangement are all meant to be the same elements as recited in claim 58. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 58-61,63-65 and 69 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang et al(US9458952).
 [claim 58] Zhang teaches an attaching arrangement for attaching a connecting device(11) to a first article(10), the attaching arrangement comprising, an attaching member(60a,60b) receivable through an opening(26) in the first article, and a locking arrangement(91a, fig 26-29) for locking the connecting device to the first article, the locking arrangement comprising a detent formation(102) configured to be received by said opening in the first article, wherein the detent formation comprises a resilient member(C10 L32-42), the resilient member being receivable in the opening in the first article and the resilient member being substantially V-shaped(fig 28), having opposite arms forming the V, wherein the locking arrangement includes a mounting member(92) for mounting the locking arrangement on the attaching arrangement, the mounting member being attached to one of the arms(as seen in fig 28), wherein the attaching arrangement has a fastening element(8) to fasten the attaching arrangement to a securing arrangement(attaching to ceiling, see C1 L17-19), and the mounting member defines an aperture(106) through which the fastening element extends to mount the locking arrangement on the attaching arrangement, and wherein the locking arrangement further includes a release tab(104) attached to the other of the arms to facilitate moving the arms towards each other. 
[claim 59]  wherein the arms are resiliently deformable away from, and towards, each other, wherein the arm attached to the mounting member is movable from a resiliently deformed position to a non-deformed position when the attaching arrangement is moved to an attaching position, the movement of said arm from the deformed position to a non-deformed position being a movement of the resilient member from a deformed position to a non-deformed position(C10 L32-42).
[claim 60] wherein attaching member comprises a first projecting portion(68a,68b) for engaging the first article and a second projecting portion(70a,70b) for insertion through the first article, whereby when the second projecting portion is inserted through the first article, a region of the first article can be received between the first and second projecting portions, thereby attaching the connecting device to the first article(fig 12).
[claim 61] wherein the fastening element extends between the first projecting portion and the securing arrangement.
[claim 63] wherein the first projecting portion engages a first face of said region of the first article, and the second projecting portion engages an opposite second face of said region of the first article(fig 12).
[claim 64] wherein the attaching arrangement has an axis of rotation(about rod 8) extending through the first and second projecting portions, the attaching arrangement being rotatable about said axis to an attaching position to attach the connecting device to the first article, whereby the detent formation is received in the opening when the attaching arrangement is rotated about the axis of rotation, and when the attaching arrangement is so rotated, a region of the first article can be received between the first and second projecting portions(fig 12).
[claim 65] wherein the second projecting portion has a leading surface(surface of 82a,82b) and a securing region(84a,84b), the leading surface being the first region of the second projecting portion to pass over the aforesaid region of the first article when the attaching arrangement is rotated to the attaching position; and wherein the second projecting portion has an attaching surface(upper engaging surface of 70a,70b) to engage the first article when the attaching arrangement is in the attaching position.
	[claim 69] wherein the second projecting portion extends across the first projecting portion(fig 8). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 62 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. as applied to claims 58,60 and 61 above.
	Zhang teaches an attaching arrangement as detailed above, wherein the fastening element(8) is threaded, and further teaches that the fastening element is used to connect to a securing arrangement(supporting ceiling structure(C1 L17-19)). Zhang however does not provide details about the connection, in particular that the securing structure has corresponding threads to cooperate with the threads on the fastening element. It would have been obvious to one of ordinary skill in the art as of the effective filing date to attach the securing arrangement to the fastening element using corresponding threads, as this is a well known way of connecting threaded rods to different elements, as evidenced by Zhang teaching corresponding threads(on surfaces 66a,66b) to connect the attaching arrangement to the fastening element. 
Allowable Subject Matter
Claims 66-68 and 73 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Claims 70-72,74-77 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, as well as being amended to overcome the above 112 rejections.

The following is a statement of reasons for the indication of allowable subject matter:  with regards to claims 66-68,70-73, the prior art does not teach an attaching arrangement with a spacer portion extending between first and second projecting portions defining a gap, with the gap being larger at a leading surface than at an attaching surface, with the leading surface tapering to the attaching surface. As seen in figure 12, Zhang teaches a spacer portion(“stem” portion of 64a,64b) defining a gap, however the gap has a constant height, with the tapered surface of the second projecting member being on the lower surface of the member, opposite the gap. With regards to claims 74-77, the prior art, in particular Zhang as cited above, does not teach a connecting device, or connecting arrangement comprising the attaching arrangement as recited in claim 58, with a securing arrangement for securing the connecting device to an elongate second article. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US10883569, US20170314597, US9556614, US9200660, US20150030386, US7621487, US6923407, US5655865, US4263952.






Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY H DUCKWORTH whose telephone number is (571)272-2304. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 5712724979. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY DUCKWORTH/Primary Examiner, Art Unit 3632